DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-11, 23, 27, 12-16, 18, 20-22, 25, and 28 (renumbered 1-23 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest “identifying one or more target areas from the anatomical structure based on a relative positional relationship between the anatomical structure and the single specific point and image characteristics of the one or more target areas” (e.g. using image analysis to identify landmarking locations near the reference point) in combination with “identifying a spatial position of a cross-section of the fetal heart in the three-dimensional volume data based on a spatial position of the single specific point and a direction of one identified target area or based on a spatial position of the single specific point and spatial positions of two identified target areas” (e.g. using known geometrical relationships between the landmarks, reference point, and cross-section views) and other intervening limitations, as in independent claims 1 and 12. The technical advantage of such an approach is to expediently identify the desired cross-sectional view with reduced data input and processing power.
Exemplary prior art US 20110201935 to Collet-Billon teaches detection of standard cross-sectional views from ultrasound images of the fetal heart but a global reference approach is used for feature extraction rather than a starting single point as in the instant invention.
Exemplary prior art US 20140050381 to Lee teaches detection of standard cross-sectional views from ultrasound images of the heart wherein a starting single point is identified and the cross-sectional images are generated with respect to that point. However, additional local structures (i.e. the claimed target areas) are not also utilized. Instead, global template matching is used.
Similarly, US 11229419 to Zou teaches various ways of providing cross-sectional views (Fig. 13, 16, 17, 18) but also relies on global searching for feature points and anatomical structures. Zou also utilizes a starting point and a search region to identify various anatomical parameters of interest (col. 8, lines 28-35) but does not utilize these to generate cross-sectional views as in the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799